Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-12 of the Remarks, filed April 21, 2021, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 9-10 of the Remarks, filed April 21, 2021, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn. See below for reasoning.

Reasons for Allowance
Claims 1-3, 5-7, and 9-20 are allowed as amended 4/21/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by the specific interactions performed between the BIM and ERP sub-systems, which are generating a prioritizing links by a number of data fields in each controlling how the databases interact with one another (See 2019 PEG and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-3, 5-7, and 9-20 disclose determining values for data fields of the BIM metadata and prioritizing data fields of the ERP metadata by matching with values of the BIM metadata for specific structural objects.
The closest prior art of record is:
Lopez et al. (US 2005/0288808 A1) – which discloses linking structural data with ERP data in design of structural objects. 
Ponessa (US 2007/0282873 A1) – which discloses generating links between corresponding and non-corresponding data.
Simpson et al. (US 2010/0106654 A1) – which discloses BIM data/metadata for design requirements of a building project.
Curry et al. (Edward Curry, James O’Donnell, Edward Corry, Souleiman Hasan, Marcus Keane, Seán O’Riain, Linking building data in the cloud: Integrating cross-domain building data using linked data, Advanced Engineering Informatics, Volume 27, Issue 2, 2013, Pages 206-219, ISSN 1474-0346) – which discloses linking of building data within the cloud by integrating cross domain building data.

the BIM data including BIM metadata associated with the BIM data structures; receiving enterprise resource planning (ERP) data from an ERP sub-system, the ERP data including a contract and financial data set having ERP data structures and ERP metadata associated with the ERP data structures; generating a plurality of links between the ERP data and the BIM data, each of the plurality of links associated with one of the plurality of structural objects and by: determining a value for an identified data field in the BIM metadata; and mapping the BIM metadata associated with the determined value of the identified data field in the BIM metadata to ERP metadata associated with a matching identified data field value in the ERP metadata, wherein, once generated, the plurality of links map an association between non-corresponding data fields in the BIM metadata and ERP metadata; receiving, from a user of the BIM sub-system, a structural object selection, the structural object including the BIM data and the BIM metadata; displaying to the user of the BIM sub-system in a common view, the linked ERP data and BIM data including BIM and ERP data related to the non- corresponding BIM and ERP metadata without requiring the user to navigate between the BIM sub-system and the ERP sub-system; receiving, from the user of the BIM subsystem, an indication of an update, the indication of the update comprising a change order having updates to at least a portion of the BIM data and the ERP data; and automatically updating the data stored in the BIM sub-system and ERP subsystem based on the received indication of the update and wherein the generation of each of the plurality of links further includes determining values for a plurality of identified data fields in the BIM metadata, and wherein the generation of each of the plurality of links is prioritized based on a number of data fields in the ERP metadata with values matching the determined values in the BIM metadata for a particular structural object included in the plurality of structural objects”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683